Order entered October 26, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00830-CV

                                  KASEY KRUMMEL, Appellant

                                               V.

                        LEEZA GABRIELLA VAYNMAN, Appellee

                          On Appeal from the 360th District Court
                                  Tarrant County, Texas
                           Trial Court Cause No. 360-615418-17

                                           ORDER
       Before the Court is appellant’s October 24, 2017 motion to extend time to file appellant’s

brief. We GRANT the motion to the extent that appellant’s brief shall be filed within THIRTY

DAYS of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE